DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment filed on 12/23/2021 has been entered.

Election/Restrictions
Claims 8 and 12-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 02/16/2021.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 contains a typographical or grammatical error: “the outer layer further comprises a concave area that at least partially encompassing the substantially planar area”.  That is, “a concave .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite in reciting the second material composition being “equal” to the first material composition, because it is unclear in what way the material compositions are “equal”.  It is unclear what is meant by “equal” in this context, i.e. it is unclear if this is claiming materials of equal weight, equal density, equal thickness, identical chemical composition, etc. It is unclear whether “equal” would encompass that the compositions have the same components but in different ratios, or in similar ratios (and if so, how similar), or whether compositions of materials which are considered to be equivalents would be within the scope of being “equal”. It is unclear whether this is claiming that the first and second materials are the same material, or whether the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nigbur (US  5,647,062).
Nigbur discloses a body limb protection system as in claim 1 comprising an outer layer (50; Figs. 2-4) including a first material composition (corresponding to the material of layer 50; col. 3, lines 30-32) and having an exterior surface that includes a substantially planar area (the area along the top of a compartment 44 forms a substantially planar area of layer 50; see Fig. 3);
an inner layer (52) including a second material composition (col. 3, lines 30-32) and having a shape corresponding to a body limb portion (see shape of inner layer 52 
and a force dampening and defusing structure (48, 56) positioned between the inner layer (52) and the outer layer (50)  (within compartment 44, between inner and outer layers 52,50; Fig. 3; col. 3, lines 45-47), wherein the force dampening and defusing structure includes a plurality of components (44, or 48/56) arranged to reduce pressure on the body limb portion when a force is applied to the substantially planar area (col. 1, lines 39-45) by reducing a body part impact force resulting from the force (the impact force is reduced due to the padding 56 in combination with the member 48)
and by increasing a body part impact area with respect to a body limb protection system impact area receiving the force (see col. 5, lines 22-33).
Regarding claim 2, the second material composition is “equal” to the first material composition (col. 3, lines 30-32 discloses that the first and second materials, of which layers 50 and 52 are made, are knit, woven, or other suitable material).
Regarding claim 3, Nigbur discloses the second material composition (the material of the inner layer 52) comprises a cloth material (see col. 3, lines 30-32 disclosing use of a knit or woven).
Regarding claim 4, the plurality of components (48,56) of the force dampening and defusing structure is arranged to create a collision angle between the force and the body limb portion thereby dividing the force into a normal force component and a tangential force component (see Fig. 4; the collision angle between the force and the body limb portion which is created by the protector components 48,56 depends upon the angle of the force when it impacts the protector; the structure of Nigbur is capable of 
Regarding claim 7, a component (layers 48/56) of the plurality of components (44) comprises: a three-dimensional geometric shape (see shape of the layered structure formed by 48 and 56; Fig. 3) including an impact receiving surface area (upper surface of layer 48; Fig. 3) and a body impact surface area (lower surface of layer 56; Fig. 3), wherein the body impact surface area is larger than the impact receiving surface area (the curved lower surface of layer 56 has a larger surface area than the flat upper surface of layer 48; the curved lower surface of layer 56 extends to the connection lines 46 while the flat upper surface of layer 48 stops short of lines 46 to create cavity 54; see col. 3, lines 45-53 and Fig. 3), and the body impact surface area is a distance “d” from the impact receiving surface area (see distance between the lower surface of layer 56 and the upper surface of layer 48 in Fig. 3) to facilitate increasing the body part impact area with respect to the body impact protection system impact area receiving the impact force (the structure of Nigbur is capable of functioning as claimed; see Fig. 3 and col. 3, lines 45-59; col. 5, lines 22-33).
Regarding claim 9, the outer layer (50) further comprises a concave area (at 66,68) that at least partially encompassing the substantially planar area (the concave area at 66,68 on each side of the planar area is at least partially encompassing the planar area as seen in Fig. 3).
Regarding claim 11, the protector of Nigbur protects a forearm as claimed (see Fig. 1).

Claims 1-7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krent et al (US 5,168,576).
Krent et al disclose a body limb protection system as in claim 1 comprising an outer layer (12 in Figs. 7-8; 54 in Fig. 4) including a first material composition (corresponding to the material of layer 12; col. 3, lines 49-61; col. 5, lines 6-20; col. 6, lines 39-58) and having an exterior surface that includes a substantially planar area (the upper surface of layer 54 is substantially planar at the top of module 42, see Fig. 4; the upper surface of layer 12 is substantially planar at the top of module 14 in Figs. 7 and 8; see annotated figures below);
an inner layer (56 in Fig. 4; 17 in Figs. 7 and 8) including a second material composition (col. 3, lines 49-61; col. 5, lines 6-20; col. 6, lines 39-58) and having a shape corresponding to a body limb portion (see shape of inner layer 56 in Fig. 4, and see shape of layer 17 in Figs. 7-8), wherein the inner layer is adjacent to the body limb portion when the body limb protection system is worn (see Figs. 4, 7, 8); 
and a force dampening and defusing structure (modules 14 or 42) positioned between the inner layer and the outer layer, wherein the force dampening and defusing structure includes a plurality of components (components 50, 51, 52 in Fig. 4; components 30, 32, and 34 in Figs. 7 and 8) arranged to reduce pressure on the body limb portion when a force is applied to the substantially planar area by reducing a body part impact force resulting from the force and by increasing a body part impact area with respect to a body limb protection system impact area receiving the force (the modules of Krent function as claimed; see col. 2, lines 15-29, col. 5, lines 32-55, and col. 6, line 
The embodiment shown in Fig. 10 of Krent also anticipates claim 1, comprising an outer layer (82), including a first material composition and having an exterior surface that includes a substantially planar area (see annotated figure below), an inner layer (84) including a second material composition and having a shape corresponding to a body limb portion (see shape of inner layer84; Fig. 10), wherein the inner layer is adjacent to the body limb portion when the body limb protection system is worn (see Fig. 10), and a force dampening and defusing structure (modules 72) positioned between the inner layer and the outer layer, wherein the force dampening and defusing structure includes a plurality of components (see components of modules 72 shown in Fig. 10) arranged to reduce pressure on the body limb portion when a force is applied to the substantially planar area by reducing a body part impact force resulting from the force and by increasing a body part impact area with respect to a body limb protection system impact area receiving the force (the modules of Krent are 

    PNG
    media_image1.png
    559
    531
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    300
    535
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    456
    745
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    372
    709
    media_image4.png
    Greyscale

Regarding claim 2, Krent discloses the second material composition being equal to the material composition (see col. 3, lines 51-61; col. 4, lines 31-49; col. 5, lines 6-23; col. 6, lines 39-57 describing the materials of the inner (17/56 and outer (12/54) layers.
Regarding claim 3, Krent discloses the second material composition (the material of the inner layer 17/56) comprises a cloth material (col. 5, lines 15-18).
Regarding claim 4, the plurality of components (50, 51, 52; 30,32,34) of the force dampening and defusing structure is arranged to create a collision angle between the force and the body limb portion thereby dividing the force into a normal force component and a tangential force component (see Figs. 4, 7, and 8; the structure of Krent is capable of functioning as claimed, due to the structure and materials used; col. 3, lines 33-44; col. 6, lines 39-58; col. 7,  lines 11-29).
Regarding claim 5, Krent discloses the force dampening and defusing structure comprises:
a first layer (52 in Fig. 4; 34 in Fig. 7) of a first set of components of the plurality of components arranged in a first pattern (sees Fig. 4and 7);
a second layer (50 in Fig. 4; 30 in Fig. 7) of a second set of components of the plurality of components arranged in a second pattern that is complimentary to the first pattern with respect to reducing pressure on the body limb portion (see Figs. 4 and 7); 

Alternatively with respect to claim 5, it is noted that the claim does not specify that the layers are overlapping or coextensive.  An intermediate layer which is positioned laterally in between a first and second layer would meet the limitations of claim 5, as well as claim 6.  Specifically, see annotated figure below, wherein, with respect to claim 5, the layer labelled “1st” is a first layer of a first set of components of the plurality of components arranged in a first pattern, the layer labelled “2nd” is a second layer of a second set of components of the plurality of components arranged in a second pattern that is complimentary to the first pattern with respect to reducing pressure on the body limb portion, and the layer labelled “intermediate” is an intermediate layer between the first and second layers of the first and second sets of components, wherein the intermediate layer includes a third material composition.  With respect to claim 6, the layer labelled “3rd” is a third layer of a third set of components of the plurality of components arranged in a third pattern that is complimentary to the second pattern with respect to reducing pressure on the body limb portion, and the layer labelled “2nd intermediate” is a second intermediate layer between the second and third layers of the second and third sets of components.  See annotated figure below.







    PNG
    media_image5.png
    560
    796
    media_image5.png
    Greyscale

Regarding claim 7, Krent discloses wherein a component of the plurality of components comprises: a three-dimensional geometric shape (the shape of the structure shown in Fig. 4, 7, 8 or 10) including an impact receiving surface area (outer surface of 42 in Fig. 4; outer surface of 82 in Fig. 10) and a body impact surface area (inner surface of entire structure shown in Figs. 4 and 10), wherein the body impact surface area is larger than, and a distance “d” from, the impact receiving surface area (see Figs. 4 and 10) to facilitate increasing the body part impact area with respect to the body impact protection system impact area receiving the impact force (see Figs. 4 and 10; the structure is capable of functioning as claimed).


    PNG
    media_image6.png
    539
    465
    media_image6.png
    Greyscale


Regarding claim 10, the plurality of components further comprises a first perimeter group of components (42,72) having a first length corresponding to a first difference between the inner layer (56, 84) and a perimeter of the substantially planar area (see Fig. 4 or 10); and a second perimeter group of components having a second length corresponding to a second difference between the inner layer (56,84) and a next inner perimeter of the substantially planar area (see shape of modules 42, 72 in Figs. 4 and 10).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 2012/0030850) in view of Krent et al (US 5,168,576).
Wood discloses a body limb protection system as in claim 1 comprising a force dampening and defusing structure in the form of pad 10 (Figs. 1-3), pad 110 (Fig. 6), or pad 210 (Fig. 11).
In the embodiment of Fig. 11, Wood discloses an outer layer 40, however the system does not include both an outer layer and an inner layer as in claim 1. The pad (10, 110, 210) has the structure of the claimed force dampening and defusing structure, however the pad is not positioned between inner and outer layers as claimed.
Wood does disclose that the pad (10, 110) forms a knee pad assembly and a discloses that a means for attaching the pad to a person’s leg should be provided, which could be the holder 40 and a strap 52 as shown in Figs. 11-12 [0028], or the pad could be provided in a pocket [0057].  Particularly, paragraph 0057 discloses that the manner by which the pad 10 is positioned over the knee to cushion the knee “can be 
Krent discloses that the inner and outer layers are formed of breathable, elastic fabric in order to tightly retain the padding on the leg of the wearer (col. 3, lines 44-48 51-53  59-61; col. 5, lines 6-23). One of skill in the art would recognize that the fabric layers of Krent, which hold the pad in place on the leg in the manner shown in Fig. 10 of Krent, would be advantageous to hold the pad of Wood in place on the leg in the same manner.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pad (10, 110, 210) of Wood within layers of elastic fabric in order to comfortably and tightly retain the pad in place on the leg, as taught by Krent.
By providing the pad of Wood within inner and outer layers of fabric, in the manner shown in Fig. 10 of Krent, the structure of claim 1 is met. The outer layer of 
As to claim 1, Wood modified in view of Krent comprises an outer layer (the outer fabric layer, corresponding to layer 82 in Fig. 10 of Krent) including a first material composition (see Krent col. 3, lines 49-61; col. 5, lines 6-20; col. 7, lines 11-27) and having an exterior surface that includes a substantially planar area (the planar shape of the flat region 28 of surface 26 of Wood; paragraph 0049 and Fig. 2 of Wood);
an inner layer (the inner fabric layer, corresponding to layer 84 in Fig. 10 of Krent) including a second material composition (col. 3, lines 49-61; col. 5, lines 6-20; col. 7, lines 11-27) and having a shape corresponding to a body limb portion (the curved shape of the upper surface 22 of the pad of Wood; para. 0049 and Fig. 2), wherein the inner layer is adjacent to the body limb portion when the body limb protection system is worn (see Fig. 2 and paragraph 0049 of Wood); 
and a force dampening and defusing structure (pad 10 of Wood; Figs. 1-3) positioned between the inner layer and the outer layer, wherein the force dampening and defusing structure includes a plurality of components (14, 18) arranged to reduce pressure on the body limb portion when a force is applied to the substantially planar area by reducing a body part impact force resulting from the force and by increasing a body part impact area with respect to a body limb protection system impact area receiving the force (the components of Wood are capable of functioning as claimed; paras. 0018, 0047-0049).  

Regarding claim 3, Wood modified in view of Krent meets the limitation. Krent discloses the second material composition (the material of the inner layer 17/56) comprises a cloth material (col. 5, lines 15-18).
Regarding claim 4, Wood discloses the plurality of components (14, 18, 19) of the force dampening and defusing structure (10) is arranged to create a collision angle between the force and the body limb portion thereby dividing the force into a normal force component and a tangential force component (see Fig. 1; the structure of Wood is capable of functioning as claimed, due to the structure of the pad; para. 0006-0007, 0027, 0047).
Regarding claim 5, Wood discloses the force dampening and defusing structure (see pad 110 in embodiment of Figs. 6-8) comprises:
a first layer (tubular element 114 below middle layer 150) of a first set of components of the plurality of components arranged in a first pattern (see Fig. 8);
a second layer (ribs 118 above middle layer 150) of a second set of components of the plurality of components arranged in a second pattern that is complimentary to the first pattern with respect to reducing pressure on the body limb portion (see Fig. 8); 
and an intermediate layer (150) between the first and second layers of the first and second sets of components, wherein the intermediate layer includes a third material composition (Figs. 6-8; paras.0053-0054, 0069).

Regarding claim 7, Wood discloses wherein a component of the plurality of components comprises: a three-dimensional geometric shape (see shape of the structure 12 in Fig. 1) including an impact receiving surface area (26; Fig. 2) and a body impact surface area (22; Figs. 1-2), wherein the body impact surface area is larger than, and a distance “d” from, the impact receiving surface area (see Fig. 2) to facilitate increasing the body part impact area with respect to the body impact protection system impact area receiving the impact force (see Figs. 1-3, 11-12; paras. 0023, 0026, 0049).

Regarding claim 10, Wood discloses the plurality of components further comprises a first perimeter group of components (at 24; Fig. 1) having a first length corresponding to a first difference between the inner layer and a perimeter of the substantially planar area (see Fig. 1); and a second perimeter group of components (adjacent structure 14) having a second length corresponding to a second difference between the inner layer and a next inner perimeter of the substantially planar area; see lengths of the components 14 which are varied as shown in Fig. 1, paragraphs 0048-0050.
Regarding claim 11, the protector of Krent protects a knee or shin as claimed (see Fig. 12).

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Applicant argues that Krent does not teach or suggest reducing pressure on a body part by reducing the impact force on the body part for AND by increasing a body part impact area.  This is not persuasive because the examiner maintains that Krent discloses the claimed structure, and the structure disclosed by Krent would function as claimed.  The variable density foam as described by Krent in col. 2, lines 15-29 and col. 5, lines 32-55 reduces pressure on the limb when a force is applied to the substantially 
Specifically, Krent discloses that the high density, closed cell foam layer “is designed to distribute point impacts to a larger area and to protect the layers below from impact damage” (col. 2, lines 26-29). Thus, the impact from a small, concentrated blow to a particular point on the protection system would be distributed to a larger area by the closed cell foam layer. Therefore, the foam structure of Krent is capable of functioning as claimed, i.e. to increase a body part impact area with respect to the protection system impact area receiving the force.
Moreover, the recitation of the structure being “arranged to reduce pressure on the body limb portion when a force is applied to the substantially planar area by reducing a body part impact force resulting from the force and by increasing a body part impact area with respect to a body limb protection system impact area receiving the force” is a functional recitation, i.e. this recitation is directed to the manner in which the claimed device functions. This functional limitation does not distinguish from Krent, since the device of Krent has the claimed structure and would function as claimed or is capable of functioning as claimed.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose protection systems having force dampening and defusing structures similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMY VANATTA/Primary Examiner, Art Unit 3732